DETAILED ACTION
	This Office Action is in response to the Election filed on November 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on November 30, 2021 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 2, 4, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US Pub. 2016/0064606 A1).
 	In re claim 1, Chiu et al. shows (figs. 1, 10) a light-emitting device, comprising: a substrate structure (11), comprising a base portion having a surface (111) and a plurality of protrusions(14) regularly formed on the base portion; a buffer layer (13) covering the plurality of protrusions and the surface; and III-V compound semiconductor layers (20; fig. 10) formed on the buffer layer; wherein one of the plurality of protrusions comprises a first portion (14) and a second portion (12) formed on the first portion and the first portion is integrated with the base portion; and wherein the base portion comprises a first material and the first portion comprises the first material ([0019-0026]).
	In re claim 2, 4, 7, 8, and 12, Chiu et al. shows (figs. 1, 10) the second portion comprises a second material which is different from the first material and a refractive index of the second material is smaller than a refractive index of the first material. The buffer layer comprises a third material which is different from the second material. The first material comprises sapphire and the surface is c-plane of the sapphire. The first portion comprises a planar top and the second portion is formed on and contacts the planar top. A three-dimensional shape of one of the plurality of protrusions comprises a dome, a cone or a pyramid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 5, 6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US Pub. 2016/0064606 A1) as applied to claim 1 above.
In re claims 3, 5, 6, 9-11, and 13, Chiu shows all of the elements of the claims except the dimensions, parameters, and materials recited in the claims. However, the materials are well known in the art of semiconductors for use in light emitting devices. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device components having any desired height, period, angle, thickness, or arc, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US Pub. 2018/0047871 A1), Kryliouk et al. (US Pub. 2011/0012109 A1), Chiu et al. (US Pub. 2015/0041823 A1), and Okuno et al. (US 9,202,976 B2) also discloses elements of the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815